Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146282                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  ____________________________________                                                             Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  In re LUCAS BORLAND CHADDAH.
  ____________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
  and
  TERRY L. ELLISON,
            Appellant,
  v                                                                SC: 146282
                                                                   COA: 306978
                                                                   Saginaw CC Family Division:
  LUCAS BORLAND CHADDAH,                                                 11-033111-DL
           Respondent-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the October 23, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2013                       _________________________________________
           h0325                                                              Clerk